DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 26 August 2021 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 26 August 2021.  
Claims 7–16 and 19–25 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 recites “[a] system for masking a primary account number between a party for managing a primary account number and a service provider ….” The second recitation of “a primary account number” should read the primary account number.
Claim 15 recites limitations similar to those discussed directly above, and is objected to accordingly.
Claim 23 recites the limitation “the plurality of transaction records” and the limitation “the database” in line 3. There is insufficient antecedent basis for each limitation in the claim. Appropriate correction is requested. In both instances, the Examiner recommends changing “the” to a. 

Claim 23 recites the limitation “the party” in line 6. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.
Claim 23 recites the limitation the limitation “the second server” in line 6. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested. The Examiner recommends amending “the” to a.
Claim 23 recites the limitation “the primary account number” in line 12. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is requested:
In claim 23, “[a] processor-readable non-transitory medium storing processor-issuable instructions to: ….”
The Examiner recommends amending claim 23, as follows:
A processor-readable non-transitory medium storing instructions for masking a primary account number between a party for managing the primary account number and a service provider, said instructions that, when executed by a processor of a first server, cause the first server 1

Allowable Subject Matter
Claims 7–16 and 19–25 are allowable over the prior art of record.
As allowable subject matter has been indicated, Applicant’s reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Rollins et al. (WO 2019/194962 A1; “Rollins”) teaches various aspects of the pending claims. See Non-Final Office Action mailed 26 February 2021, pages 5–6.
Rollins does not expressly disclose 
generate a fillable document with a plugin having a hash function, wherein the fillable document with the plugin having the hash function is to be transmitted to the second server, and wherein the plugin is to be executed by the second server;
receive the fillable document from the second server, wherein the fillable document has a masking value for the primary account number, said masking value generated by execution of the plugin by the second server, and said primary account number having an affiliation with the party, wherein the first server lacks identification of the affiliation between the primary account number and the party;
Cook (US 6,853,987 B1), however, teaches that which Rollins does not, i.e., to generate a fillable document (fig. 3; 9:60–67; 10:27–32; also 15:34 “authorization form 300”; fig. 8) with a plugin (“scripts 90” or “script 320”) having a hash function (10:38 “scripts 90 may include the hash function”; 15:35–36 “script 320 includes the hash function”), wherein the fillable document with the plugin having the hash function is to be transmitted to [a] second [computer] (9:67 “computer 14a”; 9:60–10:44), and wherein the plugin is to be executed by the second [computer] (10:34–35 “scripts 90 running in the background of the customer’s computer 14a”; 15:38–39 “Since the script 320 is part of the authorization form 300, it resides on the customer’s computer receive the fillable document from the second [computer], wherein the fillable document has a masking value for the primary account number (10:58–61 “hash is created for the account number” “the hash is created at the customer computer 14a”; see also c. 15), said masking value generated by execution of the plugin by the second [computer] (id.), and said primary account number having an affiliation with the party, wherein the first server lacks identification of the affiliation between the primary account number and the party (9:22–37; 10:51–65; see also c. 15).
Despite the above noted teachings of Cook, the Examiner is unable to find evidence that would lead one of ordinary skill in this art to modify Rollins with the teachings of Cook. Therefore, the Examiner concludes that the pending claims are allowable over the current prior art of record.
Conclusion
This application is in condition for allowance except for the formal matters noted above. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note this amendment also corrects lack of antecedent basis in the claim for “the first server,” “the party,” and “the primary account number,” as noted above in § Claim Objections.